Citation Nr: 1538161	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim currently resides with the VA RO in Oakland, California.

The Veteran testified at a video conference hearing before the Board in May 2015.

The Veteran submitted a statement in August 2014 and requested to reopen a claim of entitlement to hepatitis C, including as secondary to PTSD.  This issue has not been adjudicated by Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has PTSD that is attributable to active military service.


CONCLUSION OF LAW

Criteria for service connection for PTSD have been met.  38 U.S.C.A. §§1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that he has PTSD as a result of events he experienced during his active military service.  Specifically, he claims that while serving in the Republic of Vietnam he was invited to meals at an orphanage near the beach run by nuns on three or four occasions.  After one such meal he and a fellow soldier were confronted on the beach by a North Vietnamese patrol and one soldier broke rank and held an AK-47 in his face while the patrol passed.  He indicated that neither he, nor the fellow service member, had their weapons at the time as they were inside the orphanage and he was fearful the entire time.  He believes that the North Vietnamese soldier did not kill him because they were near the orphanage run by nuns and the North Vietnamese were superstitious about religious places.  He also reported that he was shot at during night patrols while flying in helicopters in Vietnam.

A review of the Veteran's service personnel records reveals that he served in the Republic of Vietnam for the period from July 1970 to July 1971.  

The Veteran's DD-214 reflects that his military occupation specialty (MOS) was a helicopter repairman.  

The Veteran submitted photographs of the orphanage in Vietnam, the main building where the meals were served, the beach near the orphanage, and the table set with the food which he was served when he went for meals.  

Post-service treatment records from VA reveal that the Veteran sought treatment for and was diagnosed with PTSD in December 2007.  

At a VA examination in May 2014, the Veteran reported various stressors including the incident when the North Vietnamese soldier pointed his weapon at the Veteran and a fellow service member after they had a meal at the orphanage in Vietnam.  The examiner, a clinical psychologist employed by VA, diagnosed the Veteran with PTSD based on his reported stressor of being in fear of his life when the North Vietnamese soldier pointed his weapon at the Veteran during service.  The examiner noted that the Veteran's PTSD diagnosis was related to the Veteran's fear of hostile military or terrorist activity.  The examiner indicated that the Veteran met the full criteria for a diagnosis of PTSD.

The Veteran testified about his experience with a North Vietnamese soldier on the beach after a meal at the orphanage and related that he was shot at while doing missions at night in helicopters in Vietnam.  He reported that while his MOS was a helicopter repairman, he also served as a crew chief when the helicopter was in the air.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015); 75 Fed. Reg. 39845 (July 13, 2010).

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  The Board finds that the evidence shows a diagnosis of PTSD by a clinical psychiatrist who works for VA.  The examiner specifically found that the Veteran met the full criteria for PTSD and his claimed stressor was related to the Veteran's fear of hostile military or terrorist activity.  Moreover, the Veteran provided sufficient detail about his reported stressor for the Board to conclude that the event occurred as the Veteran described it.  

As described, the criteria for service connection for PTSD have been met.  Accordingly, the Veteran's claim is granted.


ORDER

Service connection for PTSD is granted.   

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


